EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with John Stringham (Reg. No. 40,831) on 4 May 2021.
The application has been amended as follows: 
Please amend the following claims:
16. (currently amended) A building formwork system comprising:
first and second building formwork components, each comprising spaced sidewalls having spaced webs extending therebetween so as to define cavities within the first and second formwork components, the cavities being configured for receipt of a cementitious material, one of the spaced webs being located at a respective end of each of the first and second building formwork components;
a connector connecting the first and second formwork components at the respective ends, the connector comprising one or more sidewalls having detachable portion that is movable from a closed position to an open position; 
wherein:
in the connector configured for receipt of the cementitious material, the cavity defined by the connector located at the respective ends of the first and second formwork components, with one of the one or more sidewalls being located to extend across a respective end proximate to a respective said one of the spaced webs; and
in the open position, access is provided to the cavity defined by the connector;
wherein said detachable portion includes a detachable element configured to provide said access to the cavity defined by the connector in the open position, the detachable element comprising two external sidewalls defining an external corner of the connector, and one or more internal sidewalls that extend therebetween, the internal sidewalls partially defining the cavity defined by the connector.

18. (currently amended) [[A]] The building formwork system according to claim 16 wherein the first and second building formwork components and the connector together form a corner of a wall structure.

19. (currently amended) [[A]] The building formwork system according to claim 16, wherein one or both of the internal sidewalls said reinforcement member, the at least one reinforcement member extending through the at least one aperture and into the cavity of a respective one of the first and second formwork components, an end of the reinforcement member disposed in the connector cavity.

20. (currently amended) [[A]] The building formwork system according to claim 19 wherein the reinforcement member is 

27. (canceled).

28. (currently amended) [[A]] The building formwork system according to claim [[27]] 16 wherein the cavity defined by the connector is defined between the detachable element and the one or more sidewalls extending across the respective ends of the formwork.

29. (currently amended) [[A]] The building formwork system according to claim [[27]] 16 wherein the connector further comprises a connecting element, the connecting element comprising engagement portions for engaging each of the first and second formwork components at the respective ends thereof.

30. (currently amended) [[A]] The building formwork system according to claim 29 wherein the connecting element comprises respective sidewalls of the one or more sidewalls, the respective sidewalls of the connecting element being engageable with the respective ends of the first and second formwork components by way of one or more of: a sliding arrangement[[;]] or a snap-fit arrangement.

31. (currently amended) [[A]] The building formwork system according to claim 30 wherein a first of the respective sidewalls of the connecting element extends across the respective end proximate to the respective said one of the spaced webs of the first formwork component when engaged thereto; and wherein a second of the respective sidewalls of the 

32. (currently amended) [[A]] The building formwork system according to claim 31 wherein the first respective sidewall comprises at least one engaging flange extending therefrom to engage corresponding flanges of the first formwork component, and wherein the second respective sidewall comprises at least one engaging flange to engage a corresponding groove of the second formwork component.

33. (currently amended) [[A]] The building formwork system according to claim 29 wherein the detachable element is at least one of (i) detachably connectable to the connecting element or (ii) is connectable to the connecting element by way of a sliding arrangement.

34. (currently amended) [[A]] The building formwork system according to claim [[27]] 16 wherein the detachable element is detachably connectable to at least one of the first and second formwork components.

35. (canceled).

36. (currently amended) [[A]] The building formwork system according to claim [[35]] 16 wherein the external sidewalls and internal sidewall configure the detachable element as a 

The building formwork system according to claim 36 wherein support webs extend within the hollow section, between the internal sidewall and external sidewalls.

38. (currently amended) [[A]] The building formwork system according to claim 16 wherein an outer surface of the connector is configured to be 

39. (currently amended) [[A]] The building formwork system according to claim 16 wherein one or more of the sidewalls of the connector comprises at least one aperture for receipt of a reinforcement member therethrough, the reinforcement member able to extend from the cavity defined by the sidewalls and into a cavity of an engaged one of the first and second formwork components.

40. (currently amended) [[A]] The building formwork system according to claim 16 wherein the cavity defined by the one or more sidewalls of the connector is in fluid communication with a cavity of at least one of the first or second building formwork components.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a building formwork system having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the specific configuration having capability of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 29 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635